Case 0:20-cv-61912-DPG Document 23 Entered on FLSD Docket 10/23/2020 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO.: 0:20-cv-61912-DPG


   LARRY KLAYMAN,

                           Plaintiff,

                   v.

   INFOWARS, LLC, et al.,

                     Defendants.
   __________________________________/

                             DEFENDANT DAVID JONES’S
                    OPPOSITION TO PLAINTIFF’S MOTION TO REMAND

         Defendant David Jones joins Defendants Infowars, LLC, Free Speech Systems, LLC, Alex

  E. Jones, and Owen Shroyer in opposing Plaintiff’s Motion for Remand for the reasons stated in

  the other Defendants’ Opposition (ECF# 20).

         Dr. Jones submits this brief memorandum to underscore that the situation here is identical

  to that in Shanyfelt v. Wachovia Mort., 439 Fed. Appx. 793 (11th Cir. 2011). In Shanyfelt, plaintiff

  was a Georgia citizen who sued non-Georgia defendants and a Georgia defendant in Georgia state

  court. Because plaintiff failed to timely serve the Georgia defendant, the non-Georgia defendants

  removed the case to federal court based on diversity jurisdiction. Although plaintiff argued that

  diversity was lacking because he had also named the Georgia defendant in his complaint, the

  Eleventh Circuit held that the district court had diversity jurisdiction in light of plaintiff’s failure

  to properly serve the Georgia defendant. Id. at 793-94 (holding “district court was entitled to

  entertain [plaintiff’s] complaint without regard to the citizenship of [Georgia defendant]”).

         Likewise here, Plaintiff, a Florida citizen, sued five Texas Defendants and Florida

  Defendant Roger Stone in Florida state court. When Plaintiff failed to serve Mr. Stone within 120
Case 0:20-cv-61912-DPG Document 23 Entered on FLSD Docket 10/23/2020 Page 2 of 4




  days of filing the Complaint, as required by Florida Rule 1.070(j), the Texas Defendants timely

  removed the action to this Court, in accordance with 28 U.S.C. § 1441(b)(2) in light of Plaintiff’s

  failure, as in Shanyfelt, to properly join and serve Mr. Stone.

         As in Shanyfelt, because Plaintiff failed to properly serve Mr. Stone, complete diversity

  exists between Plaintiff (Florida) and the remaining Defendants (Texas) to enable this Court to

  hear this case. 439 Fed. Appx. at 793 (“The district court had subject-matter jurisdiction to

  entertain [plaintiff’s] complaint based on diversity of citizenship.”)

         Moreover, there is no legitimate reason for Mr. Stone to even be a Defendant in this case

  as he is already being sued by Plaintiff on the same allegations involving the same allegedly

  defamatory statements in a previously filed, pending action in the Circuit Court for Broward

  County (Case No. CACE19002672).

         Because diversity jurisdiction exists between Plaintiff and the remaining Defendants,

  Defendant David Jones respectfully requests that the Court deny Plaintiff’s Motion to Remand.

  Dated: October 23, 2020                       Respectfully submitted,

                                                 /Walter J. Taché
   David S. Wachen                               Walter J. Taché, Esq.
   Admitted Pro Hac Vice                         Florida Bar No. 028850
   david@wachenlaw.com                           wtache@tachebronis.com
   WACHEN LLC                                    service@tachebronis.com
   11605 Montague Court                           TACHE, BRONIS, CHRISTIANSON & DESCALZO, P.A.
   Potomac, MD 20854                             150 S.E. 2 Avenue, Suite 600
   (240) 292-9121                                Miami, Florida 33131
   (f) (301) 259-3846                            (305) 537-9565
                                                 (f) (305) 537-9567

                         COUNSEL FOR DEFENDANT DAVID JONES




                                                    2
Case 0:20-cv-61912-DPG Document 23 Entered on FLSD Docket 10/23/2020 Page 3 of 4




                                          Certificate of Service

          On October 23, 2020, I caused the foregoing to be filed electronically using the Court’s

  electronic case filing system. Notice of this filing will be sent to counsel of record using the Court’s

  electronic notification system.




                                                  s/ Walter J. Taché
                                                  Walter J. Taché
Case 0:20-cv-61912-DPG Document 23 Entered on FLSD Docket 10/23/2020 Page 4 of 4




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO.: 0:20-cv-61912-DPG


   LARRY KLAYMAN,

                        Plaintiff,

                 v.

   INFOWARS, et al.,

                     Defendants.
   __________________________________/

                                           ORDER

         On this the _____ day of _________, 2020, upon consideration of Plaintiff’s Motion to

  Remand, and Defendants’ responses to the Motion:

         IT IS ORDERED that Plaintiff’s Motion is DENIED.

         SIGNED this the ______ day of ___________, 2020.



                                            ___________________________________
                                            HONORABLE DARRIN P. GAYLES
                                            UNITED STATES DISTRICT JUDGE
